Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  Rehearing Nos. 554 & 556                                                                            Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  133466, 133468                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  UNITED STATES FIDELITY INSURANCE &                                                                  Diane M. Hathaway,
                                                                                                                        Justices
  GUARANTY COMPANY,
            Plaintiff-Appellee,
  v                                                                SC: 133466
                                                                   COA: 260604
                                                                   Oakland CC: 2003-051485-CK
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
           Defendant-Appellant,
  and
  MICHAEL MIGDAL, Individually and as
  Conservator for the Estate of DANIEL MIGDAL,
  a Protected Person,
                Defendant.
  _________________________________________/

  HARTFORD INSURANCE COMPANY OF THE
  MIDWEST,
           Plaintiff-Appellee,
  v                                                                SC: 133468
                                                                   COA: 271199
                                                                   Oakland CC: 2006-071933-CK
  MICHIGAN CATASTROPHIC CLAIMS
  ASSOCIATION,
             Defendant-Appellant.
  _________________________________________/

        In this case, motions for rehearing of this Court’s December 29, 2008 opinion are
  considered and, on order of the Court, they are GRANTED. The case is hereby
  resubmitted for decision without further briefing or oral argument.

        CORRIGAN and YOUNG, JJ., would deny rehearing.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2009                      _________________________________________
         0324                                                                 Clerk